The Attorney            General of Texas
                                                           April 18, 1983
JIM MATTOX
Attorney General


                                        Honorable Bill Presnal                  opinion No.   JM-24
Supreme   Court Building
                                        Chairman
P. 0. BOX 12546
Austin, TX. 76711. 2546                 Committee on Appropriations             Re:   Whether Southwest Collegi-
512/4754301                             Texas House of Representatives          ate Institution    for the Deaf
Telex   9101674-1367                    P. 0. Box 2910                          may receive appropriated funds
Telecopier      5121475-0266            Austin, Texas   78769                   from the legislature and various
                                                                                in-kind    donations   from  the
1607 Main St., Suite 1400
                                                                                federal government and a com-
Dallas, TX. 75201.4709                                                          munity college district
2141742-6944
                                        Dear Representative   Presnal:
4624 Albetfa       Ave.. Suite    160
El Paso, TX.       79905-2793                You have requested our opinion regarding the authority of the
9151533.3464                            legislature to appropriate funds for Southwest Collegiate Institution
                                        for the Deaf [hereinafter SCID]. Your first question is:
 .L 20 Dallas Ave.. Suite        202
Houston.     TX. 77002.6966
                                                      Do the restrictions    on use of appropriated
7131650-0666                                       funds by junior colleges found in section 130.003
                                                   of the Education Code apply to the Southwest
                                                   Collegiate  Institution  for the Deaf?     Is the
606 Broadway,        Suite 312                     institute eligible to receive state appropriations
Lubbock,     TX.    79401-3479
                                                   for construction, operations, or other purposes?
6061747-5236

                                             SCID was created by the legislature in 1981 under chapter 131 of
4309 N. Tenth. Suite S                  the Education Code.   Section 131.001 thereof describes the facility
McAllen,    TX. 78501-1665              as:
5121662-4647

                                                   a postsecondary educational institution providing
200 Main Plaza. Suite 400                          instruction    for    hearing-impaired   students
San Antonio.  TX. 76205.2797                       preparing for a career or for enrollment in a
5121225-4191                                       senior college or university.

An Equal      Opportunity/              SCID is:
Affirmative     Action     Employer
                                                   under the direct control and management of the
                                                   board of trustees of the Howard County Junior
                                                   College District.

                                        Section   131.002(a).    The governing board of the institution          is
                                        prohibited   from conducting,    except  under   limited    circumstances,
                                        "regular   junior   college  programs   for  students    with   unimpaired
                                        hearing."   Section 131.003.




                                                                    p. 105
Honorable Bill Presnal - Page 2    (JM-24)




     A "public junior college" is not merely any two-year institution
of higher education.   It is a creature of statute. Section 130.004 of
the Education Code authorizes the creation of public junior colleges
and   junior   college  districts   "Of  any   one  of  the  following
classifications":

          (1)   an   independent    school    district   junior
                college;

          (2)   a city junior college;

          (3)   a union junior college;

          (4)   a county junior college;

          (5)   a joint-county junior college; and

          (6)   a public junior college as a part or division
                of a regional college district.

The creation of the various types of junior colleges is governed by
chapter 130 of the Education Code. See §130.011, et se*.; 130.031, c
*;     130.091, et seq.   SCID, on th=ther     hand, was created by the
legislature.    Section 130.001.    Although it is "under the direct
control and management of the board of trustees of the Howard County
Junior College District," it is not itself one of the types of "public
junior college" authorized by section 130.004.         Rather, it is a
"postsecondary   educational   institution  providing   instruction for
hearing-impaired students preparing for a career or for enrollment in
a senior college or university."    Moreover, it is not on the list of
certified junior colleges which the commissioner of higher education
is required to file with the auditor and comptroller pursuant to
section 61.063 of the Education Code.

     Since, in our opinion, SCID is not a "public junior college"
under chapter 130 of the Education Code, the restrictions of section
130.003, which apply only to "public junior colleges," are not
applicable to it. Section 131.006(a) of the Education Code provides:

             (a) The governing board of the institute may
          receive    appropriations     for   the    institute's
          operations    only   if   the   board   operates   the
          institute in compliance with this chapter.

So long as the board operates SCID in compliance with the provisions
of chapter 131. it is eligible to receive legislative appropriations
for any purpose.

     You also ask:




                                     p. 106
Honorable Bill Presnal - Page 3     (~~-24)




             May the Southwest Collegiate Institute for the
          Deaf legally receive land, equipment and buildings
          from a federal agency or a community college
          district?

Section 131.006(b) of the Education Code provides:

             The   board  may   accept  gifts,    grants, or
          donations   of money or property     given to the
          institute for the institute's exclusive use in
          carrying out the purposes of this subchapter.

In our opinion, this provision clearly authorizes    the board to receive
gifts, grants, or donations of land, equipment       and buildings, from
whatever source.   We express no opinion as to       whether a community
college district may be empowered to make such a      gift or grant. -See
Tex. Const. art. III, $950, 51.

                              SUMMARY

             The Southwest Collegiate Institution for the
          Deaf is not a "public junior college."      It may
          receive appropriated funds so long as its board of
          trustees operates the facility in compliance with
          the provisions of chapter 131 of the Education
          Code;




                                   J 1; Very truly yours




                                        JIM
                                              4

                                                MATTOX
                                        Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
David Brooks
Rick Gilpin
Jim Moellinger
Nancy Sutton

                                    p. 107